Opinion by
Mr. Chief Justice Sterrett,
This case presents substantially the same questions that have been considered and disposed of in opinion just filed in “ Ap*386plication of A. T. and C. M. Mead,” etc., No. 33, January term, 1894. [The preceding case.J
For reasons given in that case, and in the opinion of the court sent up with the record in this case, we think the learned judge’s refusal of the application was in the exercise of a sound legal discretion, and therefore not reviewable here.
Decree affirmed with costs to be paid by petitioners.